Citation Nr: 0122867	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-06 816A	)	DATE
	)
	)                

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder.

2.  Entitlement to service connection for stress, coronary 
artery bypass graft and abdominal aortic aneurysm repair.

3.  Entitlement to service connection for being "branded" 
by the Navy as a homosexual.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1940 to 
April 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Due to relocation, the veteran's 
claims file was subsequently transferred to the RO in Reno, 
Nevada.  A notice of disagreement was received in October 
1997, a statement of the case was issued in November 1997, 
and a substantive appeal was received in May 1998.  

The Board previously issued a decision in this case in 
February 2000; the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's February 2000 
decision and remanded the matter in a January 2001 decision 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which was passed during the pendency of the veteran's appeal.


FINDING OF FACT

Being "branded" a homosexual is not a disease or injury for 
which VA compensation may be awarded.


CONCLUSION OF LAW

The claim of entitlement to service connection for being 
"branded" a homosexual by the Navy is denied for lack of 
entitlement to benefits as a matter of law.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).
REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the veteran's claim of service connection for being 
"branded" a homosexual by the Navy, the Board notes that 
there is no evidence or record supporting said claim beyond 
the veteran's own allegations.  However, even if the Board 
were to accept the veteran's testimony and find that he felt 
stigmatized and has suffered from stress due to being 
"branded" a homosexual, the Board must note that being 
"branded" anything per se is not a chronic disease or 
injury which is recognized under VA law and regulations as a 
disability for which disability compensation may be awarded.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Based upon the lack of evidence on this particular issue, and 
despite the veteran's contentions, the Board finds that the 
provisions of  38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303 are dispositive of this matter.  In a case such as 
this one, where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Hence, the veteran's claim of entitlement to 
service connection for "being branded by the Navy as a 
homosexual" is denied as a matter of law.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  As this claim is being denied as 
a matter of law, no further evidentiary development is needed 
to comply with the VCAA cited above, and which is addressed 
further in the remand portion of this decision.


ORDER

Service connection for being "branded" a homosexual by the 
Navy is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other approproate 
action must be handled in an expeditious manner.  See The 
Veterans' benefits Improvement Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication and Procedure Manual, M21-1, part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board again notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000.  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applied, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist applies.

The veteran claims that his kidney stones are related to 
treatment he received in service for a genitourinary 
condition, and that his cardiovascular problems arose out of 
stress related to his military service.  Although the record 
reflects several examinations by VA and private treatment 
records, there is no credible medical opinion regarding a 
connection between the veteran's military service and his 
medical conditions.  One psychological evaluation did address 
the existence of a nexus, but was based upon erroneous 
conclusions regarding the veteran's assertions and the 
chronology of the veteran's medical conditions.  Further, the 
most recent medical examinations did not specifically address 
the matters before the Board.  

In compliance with the assistance provisions of the VCAA, the 
Board believes that additional examinations and medical 
opinions should be obtained.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument in 
connection with the matter or matters 
addressed by the Board in this remand.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  
In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
genitourinary and cardiovascular 
symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, The RO should 
arrange for a VA special genitourinary 
examination of the veteran by an 
appropriate medical specialist including 
on a fee basis of necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
genitourinary disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner must be requested to provide 
an opinion as to whether it is at least 
as likely as not that any genitourinary 
disorder(s) found on examination is/are 
due to any injury or disease that 
occurred in service.  A detailed 
rationale for all opinions expressed 
would be helpful and is hereby requested.

4.  The RO should arrange for VA special 
cardiovascular and psychiatric 
examinations of the veteran by a board 
composed of a psychiatrist and 
cardiovascular specialist including on a 
fee basis if necessary for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
psychiatric disorder manifested by stress 
and/or cardiovascular disorder(s) which 
may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.


The examiners must be requested to 
express an opinion as to whether it is at 
least as likely as not that any 
cardiovascular disorder(s) and/or aortic 
aneurysm repair and/or psychiatric 
disorder manifested by stress found on 
examinations is/are due to any injury or 
disease incurred in service.  A detailed 
rationale for all opinions expressed 
would be helpful and is hereby requested.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a genitourinary 
disorder and for stress, coronary artery 
bypass graft and abdominal aortic 
aneurysm repair.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for VA examinations without good cause shown may 
adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

